Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered March 19, 1984, convicting him of attempted murder in the first degree (two counts), attempted assault in the first degree (two counts), attempted aggravated assault on a police officer (two counts), reckless endangerment in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was pursued into an abandoned building by four police officers. At the third floor landing, the defendant fired a shot at two officers on the stairs below him. He argues that the evidence was insufficient to prove that he aimed the gun at the officers and that he intended to cause death or serious physical injury. The evidence, viewed in the light most favorable to the People, was sufficient to prove the defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620).
The Sandoval ruling permitting cross-examination as to the facts underlying the defendant’s robbery conviction was not an abuse of discretion (see, People v Torres, 110 AD2d 794). Lazer, J. P., Bracken, Weinstein and Eiber, JJ., concur.